Citation Nr: 9910287
Decision Date: 04/13/99	Archive Date: 06/24/99

DOCKET NO. 94-18 587               DATE APR 13, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Pittsburgh, Pennsylvania

THE ISSUE

Whether new and material evidence has been received to reopen a
claim for service connection for a psychiatric disorder.

REPRESENTATION

Appellant represented by: Pennsylvania Department of Military
Affairs Bureau for Veterans Affairs and Assistance

WITNESS AT HEARING ON APPEAL

The veteran 

ATTORNEY FOR THE BOARD 

J.R. Bryant, Associate Counsel 

INTRODUCTION

The veteran served on active duty from June 1974 to December 1976.

This matter is before the Board of Veterans' Appeals (Board) of the
Department of Veterans Affairs (VA) on appeal from a May 1993
rating determination by the Pittsburgh, Pennsylvania Regional
Office (RO). In current status the case returns to the Board
following the completion of development made pursuant to its
remands in March 1996 and June 1996.

FINDINGS OF FACT

1. An April 1984 RO decision denied service connection for an
acquired psychiatric disability; the veteran was notified thereof
and did not file an appeal.

2. The last final denial of the claim was a March 1993 rating
decision which found that no change was warranted in the prior
denial of entitlement to service connection for the veteran's
acquired psychiatric disorder; the veteran was notified thereof and
did not file an appeal.

3. Evidence received since the March 1993 RO decision is not
probative of the issue at hand as to whether the current condition
is related to military service, is not so significant that it must
be considered in order to fairly decide the merits of the claim
and, thus, does not serve to reopen the veteran's claim for service
connection for an acquired psychiatric disability.

2 -

CONCLUSION OF LAW

As new and material evidence has not been submitted, the claim for
service connection for an acquired psychiatric disorder is not
reopened. 38 U.S.C.A. 5108 (West 1991 & Supp. 1998); 38 C.F.R.
3.156 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background. Service medical records show the veteran was
evaluated on numerous occasions for chronic alcohol and substance
abuse. A passive-dependent personality disorder was diagnosed with
no evidence of psychosis or neurosis. In November 1976, a diagnosis
was made of passive-dependent personality, moderate to severe,
manifested by depression, feelings of dependence, resulting in
excessive drinking behavior. Post-service VA outpatient treatment
and hospital reports dated from August 1983 to November 1983 show
treatment for alcohol and drug abuse and psychiatric symptoms. The
veteran's claim for service connection was denied by the RO in
April 1984 on the basis that the medical evidence of record did not
indicate that the veteran's depression was incurred in or
aggravated by his period of military service. The veteran was
notified of this decision that same month and did not appeal.

The last final denial of the claim was a March 1993 rating
decision. Evidence considered by the RO in March 1993 included a VA
psychiatric examination report dated in February 1993 which showed
a diagnosis of dysthymic disorder. The examiner noted that although
the service medical records indicated a history of depressive
symptoms, these symptoms were variously attributed at that time to
an underlying personality disorder and/or alcohol and drug abuse.

Since the time of the last final decision the RO has received
medical evidence in the form of duplicate post-service medical
records as well as new medical records dated from September 1983 to
April 1993. The relevant records from this time period show
continued psychiatric treatment and hospitalization of the veteran.

- 3 -

The veteran presented testimony at a RO hearing in August 1993. He
testified that his depression began during active duty and that
drugs and alcohol masked his symptoms. He testified that he had no
other job in the Navy other than going along with the crowd and
drinking and that he never drank prior to service other than
socially on occasion. He also testified that he told medical
personnel that he was paranoid but that rather than treat him they
sent him to drug and alcohol abuse programs. The veteran testified
that his first post-service treatment was in 1980 after police
admitted him to a hospital psychiatric ward.

Additional evidence of record includes VA outpatient treatment
records dated from February 1993 to September 1993 which show
continued treatment for depression and alcohol dependence.

A VA general medical examination conducted in September 1993 shows
diagnoses of depression, unspecified personality disorder,
questionable schizophrenia (vs. alcohol hallucinosis) and history
of alcohol abuse-possible dependence.

On psychiatric examination in November 1993 the examiner noted the
veteran had a history of occasional alcohol and drug use as a teen.
According to records, he began drinking alcohol regularly when he
was 15 and by 18 it had become a serious problem as did his use of
marijuana. The records also show that the veteran had made a
marginal adjustment to the military and was in trouble consistently
because of his drinking.

The Board notes that veteran's August 1993 substantive appeal
included a request for a personal hearing before a traveling member
of the Board. The matter was remanded by the Board of Veteran's
Appeals on March 19, 1996, to schedule the veteran for. such a
hearing. A copy of the Board decision was forwarded to the
veteran's last known address but was subsequently returned. By
correspondence of April 1996, also directed to the veteran's last
known address of record, the RO attempted to acknowledge his
request for a personal hearing. This correspondence was also
returned to the RO. A letter from the veteran's representative
dated May 7, 1996, recommended the withdrawal of the veteran's
hearing request after numerous attempts to locate the veteran
without success. In May 1997 the RO

4 - 

received the veteran's response to VA's April 1996 correspondence,
withdrawing the hearing request.

Analysis. In March 1993 the RO continued the prior denial of
service connection for an acquired psychiatric disability,
essentially on the basis that new and material evidence had not
been submitted to reopen the claim. As the veteran did not appeal
that decision, it is considered final, with the exception that the
claim may be reopened if new and material evidence is submitted. 38
U.S.C.A. 5108, 7105 (West 1991 & Supp. 1998); Manio v. Derwinski,
1 Vet.App. 140 (1991).

For evidence to be deemed new, it must be more than. merely
cumulative or redundant. To be material, the evidence must be
relevant and probative to the issue at hand and must be considered
in order to fairly decide the merits of the claim, when viewed in
the context of all the evidence. 38 C.F.R. 3.156; see also Hodge v.
West, 155 F.3d 1356 (Fed. Cir. 1998) (Federal Circuit) (eliminating
the United States Court of Appeals for Veterans Claims (known as
the United States Court of Veterans Appeals prior to March 1, 1999)
(Court) -imposed requirement that the evidence in question, when
considered along with all of the evidence of record, both new and
old, be of sufficient probative value to change the outcome of the
case). Section 3.156 only requires that the evidence in question,
by itself, or when considered in conjunction with the evidence
already of record, be of sufficient significance that it must be
considered in order to fairly decide the merits of the claim. Thus,
this is the standard that must be employed by the Board. See 38
U.S.C.A. 7104(c) (West 1991 & Supp. 1998).

Because the RO did not base its decision in this case in the
language struck down by the Federal Circuit in Hodge v. West, 155
F.3d 1356 (Fed. Cir. 1998), and, instead, in the July 1993
statement of the case cited and applied the regulation, 38 C.F.R.
3.156, the veteran is not prejudiced by the Board now considering
the issue of whether new and material evidence has been submitted
to reopen the claim. See Bernard v. Brown, 4 Vet. App. 384 (1993).
Although, in the November 1998 supplemental statement of the case,
the RO included the language struck down in Hodge v. West, the
denial of reopening was based on a conclusion that the additional
evidence was not directly relevant to the issue considered.
Accordingly,

- 5 -

the Board need not remand this case to the RO to permit it the
opportunity to consider the issue on appeal in light of the change
brought about in Hodge v. West.

The Court has held that in order to reopen a previously and finally
disallowed claim, there must be new and material evidence presented
or secured since the time that the claim was finally disallowed on
any basis, not only since the time that the claim was last
disallowed on the merits. Evans v. Brown, 9 Vet.App. 273 (1996).

The Board notes that the April 1984 RO decision initially denied
service connection for depression essentially on the basis that the
veteran's currently shown depressive disorder was not shown to be
of service onset. The March 1993 denial was based on the lack of
new and material evidence, with no showing of an inservice
depressive disorder. The Board notes that a personality disorder is
a constitutional or developmental abnormality for which service
connection may not be granted. 38 C.F.R. 3.303(c) (1998).

The additional evidence received by the RO subsequent to March 1993
includes copies of post service VA medical records already of
record at that time. Since this additional evidence duplicates that
already of record at the time of the March 1993 rating decision, it
is not "new" evidence within the meaning of 38 C.F.R. 3.156(a) and
cannot form the basis for "new and material evidence" required to
reopen the claim.

The additional evidence of record also includes various documents
which describe only the veteran's current psychiatric
symptomatology and do not discuss the origin of the current
psychiatric diagnosis. To the extent this evidence shows only the
veteran's continuing current psychiatric symptomatology, these
documents essentially duplicate evidence already of record at the
time of the March 1993 rating decision and do not contain
information which contradicts the diagnostic conclusions upon which
the prior decision was based. It is not material, in that it does
not bear directly and substantially upon the specific matter under
consideration, i.e., whether a current acquired psychiatric
disability resulted from disease or injury incurred in or
aggravated by service, and is not, by itself or in

6 -

connection with evidence previously assembled, so significant that
it must be considered in order to fairly decide the merits of the
claim.

The veteran's hearing testimony has been considered and constitutes
nothing more than a restatement of his basic contention, i.e. that
his currently manifested nervous condition was incurred during his
period of active service. "[L]ay assertions of medical causation
cannot constitute evidence to render a claim well grounded under
5107(a); if no cognizable evidence is submitted to support a claim,
the claim cannot be well grounded." Tirpak v. Derwinski, 2 Vet.App.
609, 611 (1992). Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). Also
such opinions, alone, without corroboration by competent medical
records, are not sufficient to reopen a claim. Moray v. Brown, 5
Vet.App. 211, 214 (1993). In light of the fact that the RO has
already considered such contentions, it is apparent that the
veteran's hearing testimony does not constitute new and material
evidence. While his hearing testimony is considered credible
insofar as he testified concerning his observable symptoms and
belief concerning his claim, it does not provide new and material
evidence to reopen the claim.

ORDER

As new and material evidence has not been submitted, the appeal to
reopen the claim of service connection for an acquired psychiatric
disorder is denied.

BARBARA B. COPELAND 
Member, Board of Veterans' Appeals

7 -

